Case: 17-10233    Date Filed: 11/30/2017   Page: 1 of 5


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10233
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:05-cr-00232-WS-D-1



UNITED STATES OF AMERICA,

                                                       Plaintiff - Appellee,

                                    versus

CALVIN COLEMAN,

                                                       Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (November 30, 2017)

Before HULL, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-10233     Date Filed: 11/30/2017   Page: 2 of 5


      Calvin Coleman appeals his 36-month sentence, which the district court

imposed after revoking his supervised release. He argues that his sentence is

procedurally and substantively unreasonable. For the reasons set forth below, we

affirm.

      Coleman completed a term of incarceration for a drug crime and began a

four year term of supervised release. Among other conditions of his supervised

release, Coleman was prohibited from using or possessing a controlled substance.

Within the next five years, Coleman’s supervised release was revoked three times

for drug-related violations. The instant violation—his third—occurred when he

was arrested for unlawful distribution of a controlled substance after he was caught

selling Xanax pills to a confidential informant. The district court conducted a

hearing and, after hearing from Coleman, his probation officer, and the deputy who

investigated the drug transaction, adjudicated Coleman in violation of the terms of

his supervised release. Because Coleman had possessed a controlled substance,

revocation of his supervised release was mandatory. 18 U.S.C. § 3583(g)(1).

      At sentencing, the government noted that Coleman’s guidelines range was

33 to 41 months’ imprisonment but requested a 36-month sentence, the statutory

maximum, citing the fact that Coleman was repeatedly caught selling drugs while

serving terms of supervised release. Coleman requested a sentence of 20 months,

explaining that he had a job and family ties and was trying to “get along with his


                                         2
                  Case: 17-10233        Date Filed: 11/30/2017        Page: 3 of 5


life.” Doc. 85 at 63. 1 The district court imposed a sentence of 36 months’

imprisonment, stating: “The appropriate sentence in your case is the statutory

maximum. It’s a sentence within the guidelines, and I find that that is the sentence

that is sufficient but not more than necessary to accomplish the sentencing

objectives set forth in the statute.” Id. at 68. Coleman appealed.

       On appeal, Coleman contends that his sentence was procedurally and

substantively unreasonable because the district court failed to consider any of the

18 U.S.C. § 3553(a) factors when determining his sentence. 2 We cannot agree.

       A district court must impose a sentence that is reasonable, including upon

revocation of supervised release. United States v. Gonzalez, 550 F.3d 1319, 1323

(11th Cir. 2008); United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006). To determine whether a sentence is reasonable, we “first ensure that the

district court committed no significant procedural error.” Gall v. United States,

552 U.S. 38, 51 (2007). Where, as here, the procedural reasonableness of a

sentence is raised for the first time on appeal, we review only for plain error.




       1
           “Doc.” refers to the numbered entry on the district court’s docket in this case.
       2
         These factors include the nature and circumstances of the offense and history and
characteristics of the defendant; the need for the sentence imposed to afford adequate deterrence
to criminal conduct, to protect the public from further crimes by the defendant, and to provide
the defendant with needed educational or vocational training; and the kinds of sentences
available and established sentencing ranges. See 18 U.S.C. § 3553(a)(1)-(5).

                                                   3
                 Case: 17-10233         Date Filed: 11/30/2017        Page: 4 of 5


United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014).3 Second, we

“consider the substantive reasonableness of the sentence imposed under an abuse-

of-discretion standard.” Gall, 552 U.S. at 51.

       In most cases, a sentence may be procedurally unreasonable if a district

court fails to consider the § 3553(a) factors or substantively unreasonable if the

court unjustifiably relies on any particular factor listed in § 3553(a). Gall, 552
U.S. at 51; United States v. Sarras, 575 F.3d 1191, 1219 (11th Cir. 2009). But, as

Coleman acknowledges, this Court has held that, “when revocation of supervised

release is mandatory under 18 U.S.C. § 3583(g), the statute does not require

consideration of the § 3553(a) factors.” United States v. Brown, 224 F.3d 1237,

1241 (11th Cir. 2000) (internal quotation marks omitted). We are bound to follow

Brown unless and until it is overruled or undermined to the point of abrogation by

this Court sitting en banc or by the Supreme Court. See United States v. Archer,

531 F.3d 1347, 1352 (11th Cir. 2008). 4 Because under Brown the district court is




       3
          Under plain error review, we may reverse only if we conclude that there is error; the
error is plain; the error affected the defendant’s substantial rights; and “the error seriously affects
the fairness, integrity or public reputation of judicial proceedings.” Molina-Martinez v. United
States, 136 S. Ct. 1338, 1343 (2016) (internal quotation marks omitted).
       4
         Thus we cannot, as Coleman urges, follow the reasoning of the Third Circuit, which has
held that district courts must consider the § 3553(a) factors even when revocation of supervised
release is mandatory. See United States v. Thornhill, 759 F.3d 299, 309 (3d Cir. 2014).

                                                   4
                 Case: 17-10233       Date Filed: 11/30/2017        Page: 5 of 5


not required to consider the § 3553(a) factors, Coleman’s challenge must fail.5 We

therefore affirm his 36-month sentence.

       AFFIRMED.




       5
         The government asserts that, even if the reasoning of Thornhill applied, the record in
this case makes clear that the district court adequately considered the § 3553(a) factors. The
government also argues that Coleman cannot show that any error would have affected his
substantial rights, citing a statement by the district court that it would have sentenced Coleman to
a longer term of imprisonment in the absence of the statutory maximum sentence. Because we
conclude that Brown governs this case, we do not address these alternative reasons for affirming
Coleman’s sentence.

                                                 5